             Case 1-12-48710-nhl        Doc 153      Filed 09/08/19     Entered 09/09/19 00:17:01


                                      United States Bankruptcy Court
                                      Eastern District of New York
In re:                                                                                  Case No. 12-48710-nhl
Irina Khodos                                                                            Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0207-1           User: acruz                  Page 1 of 2                   Date Rcvd: Sep 06, 2019
                               Form ID: 224                 Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 08, 2019.
db             +Irina Khodos,    125 Oceana Drive East, APt. 5F,     Brooklyn, NY 11235-6697
smg            +NYC Department of Finance,     345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
7901712       ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank of America,       4161 Piedmont Parkway,    Greensboro, NC 27410)
7901714        +Bank One NA,   Dept OH1-0552,     800 Brooksedge Blvd 3,    Westerville, OH 43081-2822
7901713         Bank of America,    POB 15026,    Wilmington, DE 19850-5026
7901716        +Cardmember Services,    POB 15153,    Wilmington, DE 19886-5153
7901717        +Chase,   POB 24696,    Columbus, OH 43224-0696
7901718        +Citibank NA,   POB 769006,     San Antonio, TX 78245-9006
7901719        +DSNB,   POB 8218,    Mason, OH 45040-8218
8013909         FIA CARD SERVICES, N.A.,    4161 Piedmont Parkway,     NC4 105 03 14,    Greensboro, NC 27410
8239286        +JPMorgan Chase Bank, National Assocaition,      c/o Fein Such & Crane, LLP.,    28 E. Main Street,
                 Suite 1800,   Rochester, NY 14614-1936
8760508        +JPMorgan Chase Bank, National Association,      c/o Rosicki, Rosicki & Associates, P.C.,
                 51 East Bethpage Road,    Plainview, NY 11803-4224
9102481         NYC Human Resources Admin,     Claims and Collections,    Division,    POB 414312,
                 Boston, MA 02241-4312
7999206        +New York City Dept. of Finance,     59 Maiden Lane - 24th Floor,    New York, NY 10038-4613
7901720        +Nissan Infiniti LT,    POB 660366,    Dallas, TX 75266-0366
9102480        +Rosenberg, Musso & Weiner,     26 Court Street, Ste 2211,    Brooklyn, NY 11242-1122
7901721         Saks Fifth Avenue,    POB 71106,    Charlotte, NC 28272-1106
9254339        +Select Portfolio Servicing, Inc.,     c/o Shapiro, DiCaro & Barak, LLC,
                 One Huntington Quadrangle,     Suite 3N05,    Melville, NY 11747-4468
8354339        +Select Portfolio Servicing, Inc. as Servicer for U,      c/o Shapiro, DiCaro & Barak, LLC,
                 105 Maxess Road,    Suite N109,    Melville, NY 11747-3854
7901722       ++TOYOTA MOTOR CREDIT CORPORATION,     PO BOX 8026,    CEDAR RAPIDS IA 52408-8026
               (address filed with court: Toyota Motor Leasing,       19001 S Western Ave,    Torrance, CA 90501)
8060939         Toyota Motor Credit Corporation,     c o Becket and Lee LLP,    POB 3001,    Malvern, PA 19355-0701
8001114         eCAST Settlement Corporation,     POB 29262,    New York NY 10087-9262
8037150         eCAST Settlement Corporation, assignee,      of Chase Bank USA, N.A.,    POB 29262,
                 New York, NY 10087-9262

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Sep 06 2019 18:40:43
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Sep 06 2019 18:40:17
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,    New York, NY 10014-9449
7911014        +E-mail/PDF: acg.acg.ebn@americaninfosource.com Sep 06 2019 18:46:43
                 Ascension Capital Group, Inc.,    Attn: BMW Financial Services NA, LLC Dep,     P.O. Box 201347,
                 Arlington, TX 76006-1347
8056605         E-mail/PDF: ais.bmw.ebn@americaninfosource.com Sep 06 2019 18:46:18
                 BMW Financial Services NA, LLC,    P.O. Box 3608,   Dublin OH 43016
7910202        +E-mail/PDF: ais.bmw.ebn@americaninfosource.com Sep 06 2019 18:46:17
                 BMW Financial Services NA, LLC,    5550 Britton Parkway,   Hilliard, OH 43026-7456
7901715        +E-mail/PDF: gecsedi@recoverycorp.com Sep 06 2019 18:46:40       Bill Me Later,    POB 105658,
                 Atlanta, GA 30348-5658
7927026        +E-mail/Text: bnc@bass-associates.com Sep 06 2019 18:39:45       Capital One, N.A.,
                 c/o Bass & Associates, P.C.,    3936 E. Ft. Lowell Road, Suite #200,    Tucson, AZ 85712-1083
8026941         E-mail/PDF: gecsedi@recoverycorp.com Sep 06 2019 18:46:29       GE Capital Retail Bank,
                 c/o Recovery Management Systems Corp.,    25 S.E. 2nd Avenue, Suite 1120,
                 Miami, FL 33131-1605
8053082        +E-mail/Text: bnc@bass-associates.com Sep 06 2019 18:39:45       eCAST Settlement Corp.,
                 Assignee of Capital One, N.A.,    c/o Bass & Associates, P.C.,
                 3936 E. Ft. Lowell Road, Suite #200,    Tucson, AZ 85712-1083
                                                                                               TOTAL: 9

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
8056607*      ++BMW FINANCIAL SERVICES,   CUSTOMER SERVICE CENTER,   PO BOX 3608,   DUBLIN OH 43016-0306
               (address filed with court: BMW Financial Services NA, LLC,    P.O. Box 3608,   Dublin OH 43016)
7919608*       +BMW Financial Services NA, LLC,   5550 Britton Parkway,   Hilliard, OH 43026-7456
8440353*       +BMW Financial Services NA, LLC,   5550 Britton Parkway,   Hilliard, OH 43026-7456
8760511*       +JPMorgan Chase Bank, National Association,   c/o Rosicki, Rosicki & Associates, P.C.,
                 51 East Bethpage Road,   Plainview, NY 11803-4224
                Case 1-12-48710-nhl              Doc 153         Filed 09/08/19         Entered 09/09/19 00:17:01




District/off: 0207-1                  User: acruz                        Page 2 of 2                          Date Rcvd: Sep 06, 2019
                                      Form ID: 224                       Total Noticed: 33

8496722          ##JPMorgan Chase Bank, N.A.,            c/o Five Lakes Agency, Inc.,           P.O. Box 80730,
                    Rochester, MI 48308-0730
                                                                                                                    TOTALS: 0, * 4, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 08, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 29, 2019 at the address(es) listed below:
              Andrew David Goldberg    on behalf of Creditor    JPMorgan Chase Bank, National Association
               AGoldberg@hhstein.com, jbrocks@hhstein.com;sbrooks@hhstein.com
              Barbara Dunleavy     on behalf of Creditor    JPMorgan Chase Bank, National Association
               BDunleavy@logs.com, NYBKCourt@logs.com
              Bruce Weiner    on behalf of Trustee Robert J Musso courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Bruce Weiner    on behalf of Plaintiff Robert J Musso courts@nybankruptcy.net,
               courts@nybankruptcy.net
              Elaine K. Fridlin    on behalf of Debtor Irina Khodos ekaplansky@yahoo.com
              Gilbert B Weisman    on behalf of Creditor    eCAST Settlement Corporation notices@becket-lee.com
              Katherine Heidbrink     on behalf of Creditor    Select Portfolio Servicing, Inc. as Servicer for
               U.S. Bank National Association, as Trustee, Successor in interest to Wachovia Bank, National
               Association, as trustee for J.P. Morgan Mortgage Trust 200 kheidbrink@logs.com,
               nybkcourt@logs.com
              Mark K Broyles    on behalf of Creditor    JPMorgan Chase Bank, National Association
               broylesmk@rgcattys.com, weinhartr@rgcattys.com
              Mark K Broyles    on behalf of Creditor    Select Portfolio Servicing, Inc. broylesmk@rgcattys.com,
               weinhartr@rgcattys.com
              Matthew W. Silverman    on behalf of Creditor    Select Portfolio Servicing, Inc. as Servicer for
               U.S. Bank National Association, as Trustee, Successor in interest to Wachovia Bank, National
               Association, as trustee for J.P. Morgan Mortgage Trust 200 msilverman@pryorcashman.com
              Office of the United States Trustee     USTPRegion02.BR.ECF@usdoj.gov
              Robert J Musso    on behalf of Trustee Robert J Musso rmusso@nybankruptcy.net, NY52@ecfcbis.com
              Robert J Musso    rmusso@nybankruptcy.net, NY52@ecfcbis.com
              Robert W. Griswold    on behalf of Creditor    Select Portfolio Servicing, Inc. as Servicer for
               U.S. Bank National Association, as Trustee, Successor in interest to Wachovia Bank, National
               Association, as trustee for J.P. Morgan Mortgage Trust 200 rgriswold@logs.com,
               NYBKCourt@logs.com
              Rosenberg Musso & Weiner LLP    on behalf of Plaintiff Robert J Musso courts@nybankruptcy.net
              Rosenberg Musso & Weiner LLP    on behalf of Trustee Robert J Musso courts@nybankruptcy.net
              Shari S Barak   on behalf of Creditor     Select Portfolio Servicing, Inc. as Servicer for U.S.
               Bank National Association, as Trustee, Successor in interest to Wachovia Bank, National
               Association, as trustee for J.P. Morgan Mortgage Trust 200 sbarak@logs.com, NYBKCourt@logs.com
                                                                                              TOTAL: 17
               Case 1-12-48710-nhl                  Doc 153       Filed 09/08/19        Entered 09/09/19 00:17:01


 Information to identify the case:
 Debtor 1              Irina Khodos                                                 Social Security number or ITIN   xxx−xx−5043
                       First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name   Middle Name   Last Name
 (Spouse, if filing)
                                                                                    EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court            Eastern District of New York
                                                                                    Date case filed for chapter 7 12/31/12
 Case number:          1−12−48710−nhl




                                NOTICE OF HEARING OF TRUSTEE'S FINAL REPORT AND
                                        APPLICATIONS FOR COMPENSATION


                                          TO THE CREDITORS AND PARTIES IN INTEREST
Notice is hereby given that:

The final report of the trustee in this case, as set forth in the attached notice, has been filed and a hearing will be held
by the court on:

                                                          October 2, 2019 at 02:30 PM
                                                                       at
    United States Bankruptcy Court, 271−C Cadman Plaza East, Courtroom 3577 − 3rd Floor, Brooklyn, NY
                                              11201−1800

The hearing will be held for the purpose of examining the final report of the trustee, acting on applications for
compensation, and transacting such other business as may properly come before the court. ATTENDANCE BY
THE DEBTOR(S) AND CREDITOR(S) IS WELCOMED BUT NOT REQUIRED.


 Dated: September 6, 2019


                                                                          For the Court, Robert A. Gavin, Jr., Clerk of Court

BLfmn.jsp [Final Meeting Notice rev. 02/01/17]
